           Case 3:20-cv-00580-MMD-WGC Document 4 Filed 03/22/21 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 CHARLES L. ALLARD,                                         Case No.: 3:20-cv-00580-MMD-WGC

 4            Plaintiff                                                      Order

 5 v.

 6 VA SIERRA NEVADA HEALTH CARE
   SYSTEM, et. al.,
 7
         Defendants
 8

 9
            Plaintiff filed a pro se complaint. (ECF No. 1-1.) The Local Rules of Practice for the
10
     District of Nevada provide: “Any person who is unable to prepay the fees in a civil case may
11
     apply to the court for authority to proceed in forma pauperis (IFP). The application must be
12
     made on the form provided by the court and must include a financial affidavit disclosing the
13
     applicant’s income, assets, and liabilities.” LSR 1-1.
14
            If a plaintiff does not file an application to proceed IFP, he or she must pay the filing fee
15
     and applicable administrative fee. The filing fee is $400, consisting of the $350 filing fee and a
16
     $50 administrative fee. 1
17
            The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP.
18
     Plaintiff has 30 days from the date of this Order to either file his completed IFP application or
19
     pay the full $400 filing fee.
20
            If Plaintiff files an IFP application, the court will screen the complaint pursuant to 28
21
     U.S.C. § 1915(e)(2)(B), which requires dismissal of a complaint, or any portion thereof, that is
22

23   1
      As of December 20, 2020, the administrative fee was increased to $52. Plaintiff's complaint
     was filed in October of 2020; therefore, the $50 administrative fee applies.
          Case 3:20-cv-00580-MMD-WGC Document 4 Filed 03/22/21 Page 2 of 2




 1 frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

 2 relief against a defendant who is immune from such relief. The court has many cases to screen,

 3 and so Plaintiff should be aware that this process may take some time.

 4         If Plaintiff does not file an application to proceed IFP and pays the $400 filing fee,

 5 Plaintiff is further advised that the filing fee will not be refunded if he is unsuccessful in his

 6 claim or if the action is dismissed for any reason.

 7         If Plaintiff fails to timely file a completed IFP application or pay the $400 filing fee, this

 8 action will be dismissed.

 9 IT IS SO ORDERED.

10 Dated: March 22, 2021

11                                                             _________________________________
                                                               William G. Cobb
12                                                             United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



                                                      2
